Shapiro, J.,
concurs in part and dissents in part, with the following memorandum: I agree that the appeal from the order dated October 27, 1978 must be dismissed. However, I believe that this court’s affirmance of *849the order dated December 19,1978 on condition defendant Arluck waive his first affirmative defense that the court does not have jurisdiction over him by means of improper service is neither logical nor legal. If as Arluck contends he was never properly served with process he could have disregarded plaintiff’s proceedings in their entirety and moved, as a matter of right, to vacate any judgment entered against him on the ground that it was utterly void. The fact that he sought to interpose an answer a few days after it was due, but containing, as permitted by law, a defense that the court lacks personal jurisdiction over him certainly did not lessen his rights. By conditioning the affirmance of the order dated December 19, 1978 this court is in effect saying that if Arluck does not withdraw his defense of lack of jurisdiction, it will reverse the order appealed from summarily and without even a hearing determine that proper service of process was made upon him. In my opinion in so determining this court is exceeding its jurisdictional authority.